Citation Nr: 0106402	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  98-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Propriety of termination of the appellant's death pension 
benefits for 1994, 1995, and 1996.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from May 1951 to May 
1954.  He died in April 1992.  The appellant in this matter 
was married to the veteran during his lifetime and was 
formerly in receipt of death pension benefits based on a 
finding by the RO that she was his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 action of the Department of Veterans 
Affairs (VA) Houston Regional Office (RO) which retroactively 
terminated the appellant's death pension benefits effective 
March 1, 1994, on the basis that her annual income for 1994, 
1995, and 1996 had exceeded the income limit for pension 
purposes.  

In connection with her current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Member of the Board at the RO, to be held in June 2000.  On 
the day of the hearing, the appellant called the RO and 
requested that her hearing be rescheduled.  By November 2000 
letter, she was notified of the time and date of her 
rescheduled hearing.  However, she failed to appear and 
neither furnished an explanation for her failure to appear 
nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.702(d) (2000), when an appellant fails to 
appear for a scheduled hearing and has not requested a 
postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  

It is noted that in September 1997, the appellant was 
notified that the retroactive termination of her death 
pension benefits had resulted in an overpayment of $18,704.  
By letter received later that month, she indicated that she 
was "disputing" the amount owed.  The following month, the 
RO provided her with an audit of her account, explaining how 
the amount of the overpayment had been calculated.  Then, in 
a February 1998 statement, she made reference to the 
"overpayment" and indicated that she wished to discuss the 
issue further with a Hearing Officer.  

The appellant attended a conference with a VA Decision Review 
Officer (DRO) in March 1998.  A short summary of that 
conference indicates that the issue of "entitlement to death 
pension benefits" was discussed.  It is unclear whether the 
issue of entitlement to a waiver of recovery of the $18,704 
overpayment was discussed or whether the appellant had 
intended to request a waiver of that debt in her February 
1998 statement.  In May 1999, she stated that she "[kept] 
getting debt payment receipts" and indicated that she wanted 
to "resolve" her overpayment.  

Again, it is unclear if the appellant has requested a timely 
waiver of her $18,704 overpayment debt or whether she seeks 
to negotiate a compromise repayment of her debt with the RO.  
As these matters have not yet been addressed by the RO, they 
are referred for clarification and initial consideration, if 
appropriate.  Likewise, it is noted that any request for 
reinstatement of the appellant's death pension benefits has 
not been adjudicated and is not currently in appellate 
status.


FINDING OF FACT

The appellant's income for 1994, 1995, and 1996 exceeded the 
annual income limitations for entitlement to VA death pension 
benefits.


CONCLUSION OF LAW

The appellant's income for 1994, 1995, and 1996 was in excess 
of the statutory limit for continued entitlement to VA death 
pension and such benefit was properly terminated during those 
years.  38 U.S.C.A. §§ 1503, 1541, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.23, 3.252, 3.262, 3.271, 3.272 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that in November 1990, the veteran filed 
application for VA pension benefits.  On his application, he 
indicated that he and the appellant were not living together 
and had been separated for the past four years.  By December 
1990 rating decision, the RO awarded the veteran nonservice-
connected pension benefits.  He was paid at the rate for a 
single veteran with no dependents.

In September 1991, the veteran submitted a claim for special 
monthly pension.  On his application, he indicated that he 
and the appellant had been separated since 1985.  In March 
1992, he submitted an eligibility verification report on 
which he indicated that he was not married.

In April 1992, the veteran died.  The certificate of death 
lists his marital status as "divorced," but notes that he 
had a common law spouse, who was not the appellant.  Later 
that month, that woman submitted an application for burial 
benefits.  In support of her application, she submitted an 
expense report from a funeral home, showing that she had 
borne the expenses of the veteran's burial.  

In May 1992, the appellant submitted an application for 
Dependency and Indemnity Compensation and death pension 
benefits, claiming that she was entitled to such benefits as 
the surviving spouse of the veteran.  On her application, she 
indicated that she and the veteran had been married since 
August 1979, but that they had separated in November 1989 due 
to alleged physical and mental abuse.  In support of her 
application, she submitted an affidavit from the clerk of a 
Texas District Court to the effect that a careful and 
diligent search of their records reflected that no divorce 
suit had been filed by the appellant and the veteran.  On her 
application, the appellant also claimed that she had no 
assets or income from any source.

By June 1992 rating decision, the RO denied service 
connection for the cause of the veteran's death.  With 
respect to the appellant's claim of entitlement to death 
pension benefits, by June 1992 letter, the RO notified her 
that the evidence of record showed that she and the veteran 
had not lived together continuously from the date of their 
marriage to the date of his death.  Accordingly, the RO asked 
her to submit additional evidence, including statements from 
two persons showing the dates, places, and explanations of 
the cause of their separation.  The appellant failed to 
respond to the RO request and in September 1992, she was 
advised that her claim for death pension benefits had been 
denied based on her failure to submit evidence which was 
necessary for adjudication of her claim.  

The following month, the appellant submitted copies of 
documents she had previously submitted with her initial 
application and again requested death pension benefits.  
Apparently deciding that the information requested in June 
1992 was no longer necessary, the RO granted the appellant VA 
death pension benefits as the surviving spouse of the 
veteran, effective May 1, 1992.  She was notified of this 
decision by November 1992 letter.  She was advised that the 
rate of VA pension was directly related to her income and 
that her current pension award was based on her reports of no 
income from any source.  She was further advised that she was 
required to notify the RO immediately if she received income 
from any source.

As a condition to the continued receipt of VA death pension 
benefits, the appellant was required to complete annual 
Eligibility Verification Reports (EVR), beginning in 1993.  
The EVR form requested that she provide information about all 
assets and income from any source.  On EVRs submitted by the 
appellant in June 1993 and June 1994, she claimed, over her 
signature, that she had not been employed in the previous 
year; that she had no assets; that she received no income 
from any source; and that she expected to receive no income 
in the coming years.

Thereafter, the RO discovered through a computer income 
matching arrangement that, despite her prior reports to the 
contrary, the appellant had actually earned certain income 
during 1993, 1994, and 1995.  In May 1996, the RO notified 
her of its discovery and proposed to reduce her VA death 
pension benefits, retroactively.  She was advised that she 
could submit additional evidence to prevent this action, such 
as copies of income tax reports or statements from prior 
employers showing that her employment had ended.  She did not 
respond and in August 1996, she was notified by the RO that 
it had retroactively reduced her pension, effective February 
1, 1993.  

In January 1997, the RO learned of additional unreported 
income the appellant had received in 1994, 1995, and 1996; 
with this additional evidence, the RO calculated that her 
income for these years had exceeded the income limit for 
pension purposes for these years.  Based on this information, 
the RO proposed to terminate her pension benefits, effective 
March 1, 1994.  By January 1997 letter, she was advised of 
her right to submit additional evidence and request a 
hearing, but she did not respond.  By April 1997 letter, the 
RO advised that her pension benefits had been terminated 
retroactively, effective March 1, 1994.  She appealed that 
determination.

Thereafter, pursuant to a March 1998 meeting with a DRO at 
the Houston VARO, she submitted a copy of her 1997 tax return 
showing that she had reported to the IRS that she had certain 
income from wages that year as a youth worker.  She also 
submitted information from the IRS showing that in 1998 her 
income from wages had increased greatly.  By June 1998 
letter, the RO notified the appellant that her pension 
benefits had been reinstated for 1997, based on her 1997 
countable income for that year.  She was also advised that, 
effective January 1, 1998, she was not entitled to VA pension 
benefits as her countable annual income greatly exceeded the 
annual income limitation of $5,808 for a surviving spouse 
with no dependent.  She was further advised that she could 
submit additional information verifying the termination of 
her employment, thereby showing that her pension should be 
reinstated, but she has not responded.

In general, the surviving spouse of a veteran is entitled to 
receive nonservice-connected VA death pension benefits if the 
veteran had qualifying service and the surviving spouse meets 
the net worth requirements of 38 C.F.R. § 3.274 and has an 
annual income not in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1541(a); 38 C.F.R. § 3.3(b)(4).

Death pension benefits, like all VA nonservice-connected 
pension benefits, are based in part on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521 (West 1991); 38 
C.F.R. §§ 3.3, 3.23 (2000).  Payments of any kind, from any 
source, shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. §§ 3.271, 3.272 (2000).  

The maximum annual rates of improved pension shall be the 
amount specified in 38 U.S.C.A. §§ 1521 and 1542, as 
increased from time to time under 38 U.S.C.A. § 5312.  Each 
time there is an increase under 38 U.S.C.A. § 5312, the 
actual rates will be published in the "Notices" section of 
the Federal Register.  38 C.F.R. § 3.23(a) (2000).  The 
maximum annual rates of death pension for a surviving spouse 
with no dependents was $5,239 (effective December 1, 1993); 
$5,386 (effective December 1, 1994); $5,527 (effective 
December 1, 1995); and $5,699 (effective December 1, 1996).  
See M21-1, Part I, Appendix B.

The Board notes that recent legislation, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains extensive provisions modifying the 
adjudication of all pending claims.  In pertinent part, the 
new law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA (to be codified at 38 U.S.C. 
§ 5103A(b)).  

In this case, the Board concludes that the RO has complied 
with, or gone beyond, the mandates of the new legislation.  
There is no indication that there now exists any additional 
evidence from any source that could substantiate the claim 
that has not been obtained.  The provisions of VCAA 
pertaining to compensation claims are not relevant to this 
matter.  Clearly, the RO has dealt with the merits of the 
claim and it did not base its determination on the concept of 
a well-grounded claim.  The RO has also provided the 
appellant, on several occasions, with clear notice of the 
evidence considered and the types of evidence she needed to 
submit to support her claim.  She has consistently failed to 
provide that information.  Thus, the Board finds that it is 
not prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App.  
384 (1994).

In this case, the record shows that the appellant's income 
for the years of 1993, 1994, and 1995 was well in excess of 
the income limits established by law for eligibility for VA 
death pension in those years.  Despite being afforded 
numerous opportunities to do so, she has not disputed that 
she received such income.  Thus, it is clear from a review of 
the record that the appellant did not meet the income 
limitation for eligibility for VA death pension benefits for 
the years 1993, 1994, and 1995, and that her pension benefits 
were properly terminated.  Again, there is no dispute that 
she received this income, nor has she submitted any other 
argument in support of her appeal.  The Board also notes that 
the appellant has provided no evidence of unreimbursed 
medical expenses, nor is there any indication that she is 
housebound or requires aid and attendance.  See 38 C.F.R. § 
3.23. 

Based on the undisputed facts set forth above, there is no 
legal basis on which the appellant's claim can be granted.  
Congress did not enact any exceptions to the above-discussed 
legal provisions which would permit a grant of the requested 
benefit, and the Board is not free to disregard the law.  As 
the law and not the evidence is dispositive in this case, the 
appeal must be terminated due to absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	(CONTINUED ON NEXT PAGE)


ORDER

The retroactive termination of the appellant's death pension 
benefits for the years 1994, 1995, and 1996 was proper; thus, 
her appeal is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 



